April 9, 2013 Alberta Securities Commission Suite 600, 250–5th St. SW Calgary, Alberta, T2P 0R4 ABBM Group, Ltd LLP Certified Public Accountants 9575 Katy Freeway, Suite 370 Houston, Texas 77024 Subject:Notice of Change of Auditor – Viosolar, Inc. (the “Corporation”) Dear Sirs/Mesdames: I have reviewed the Notice of Change of Auditor dated April 9, 2013 (the “Notice”) from the Corporation, delivered to me pursuant to Part 4 of National Instrument 51-102 - Continuous Disclosure Obligations.Based on my knowledge as at the date hereof, I hereby confirm my agreement with each of the statements contained in the Notice. Yours truly, BF Borgers CPA, PC Per:/s/ BF Borgers CPA, PC Authorized Signatory
